—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of the Family Court, Queens County (Salinitro, J.), dated September 30, 1999, which denied his motion to vacate a dispositional order of the same court dated May 11, 1999, entered upon his default in appearing at the fact-finding and dispositional hearings, terminating his parental rights to the subject child on the ground of permanent neglect.
Ordered that the order is affirmed, without costs and disbursements.
*507The Family Court providently exercised its discretion in denying the father’s motion to vacate his default in appearing at the fact-finding and dispositional hearings. The father failed to establish a reasonable excuse for his absence or a meritorious defense to the proceeding (see, CPLR 5015 [a] [1]; Matter of Irvin R., 257 AD2d 624; Matter of James Edward M., 250 AD2d 685; Matter of Male J., 214 AD2d 417). Krausman, J. P., McGinity, Schmidt and Adams, JJ., concur.